ORDER

PER CURIAM.
Appellant was found guilty of second degree murder and armed criminal action in the trial court and was sentenced to incarceration terms of life and 99 years. He now asserts that the trial court committed plain error in allowing the introduction of certain evidence and in denying his Rule 29.15 motion. We have carefully considered the evidence and the record and we find no manifest injustice and no error. The judgment is affirmed in accordance with Rules 30.25(b) and 84.16(b).